DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 04/25/22.
Claims 1 and 15 are amended; and
Claims 1-20 are currently pending.
Claim Objections
The previous objections to claims 1 and 15 have been withdrawn in view of the amendment filed on 04/25/22.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/087301A1 (01/28/20 IDS, herein WO’301) in view of Watanabe et al. (US PG Pub 2006/0285568 A1).
Regarding claim 1, WO’301 discloses a light-emitting device (100, FIG. 2A-2B) comprising: 
a die (a die as shown in FIG. 2A where VCSELs 10 are disposed); 
an electrode (an anode or a p-electrode is implicitly taught by 10 being electrically pumped VCSELs, first paragraph, col. 6) on the die; 
a cathode (a cathode or an n-electrode is implicitly taught by 10 being electrically pumped VCSELs, first paragraph, col. 6) on the die; and 
a plurality of vertical cavity surface-emitting lasers (VCSELs) (10, FIG. 2B, first paragraph, col. 6) in the die in a VCSEL distribution (a VCSEL distribution in zone A-C, FIG. 2B) with a VCSEL density of the plurality of VCSELs over the die essentially linearly decreasing from a highest VCSEL density in a first die region to a lowest VCSEL density in a second die region (a VCSEL density of the VCSELs 10 is linearly decreasing from zone A to zone C, FIG. 2B, second paragraph, col. 6).
WO’301 does not disclose a diameter of the plurality of VCSELs essentially linearly increasing from the first die region to the second die region, each of the plurality of VCSELs being electrically coupled to the anode and the cathode.
Watanabe discloses a diameter of the plurality of VCSELs (10a-f…, FIG. 9, [0065]) essentially linearly increasing from the first die region to the second die region (a diameter of the VCSELs 10a-f…linearly increases from Zone A to Zone C, see annotated FIG. 9 below).

    PNG
    media_image1.png
    388
    512
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of VCSELs of WO’301 with the diameter of the VCSELs linearly increasing from zone A to zone C as taught by Watanabe in order to obtain a vertical-cavity surface-emitting laser device array capable of arraying a plurality of devices each having different lasing wavelengths by simple structure and manufacturing process without increasing device resistance ([0013] of Watanabe).
WO’301 in a different embodiment discloses each of the plurality of VCSELs being electrically coupled to a common anode and a common cathode (“Since the VCSEL emitters 12, 14 (i.e. mesas) share the same p-contact 20 (top) and n-contact (bottom, not shown), they are connect in parallel, and will operate at an identical laser voltage,” second paragraph, col. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of VCSELs of WO’301 with a common anode and a common cathode configuration as further taught by the different embodiment of WO’301 in order to operate each of the plurality of VCSELs at an identical laser voltage (second paragraph col. 7 of WO’301).
Regarding claim 2, WO’301 discloses the first die region and the second die region are at opposite ends of the die (zone A and zone C are at opposite end of the die, FIG. 2B).
Regarding claims 6-11, the combination has disclosed the light-emitting device outlined in the rejection to claim 1 above except the VCSEL density in the first die region is at least 600 VCSELs per mm2, 1000 VCSELs per mm2, or 1500 VCSELs per mm2; or the VCSEL density in the second die region is at most 400 VCSELs per mm2, 200 VCSELs per mm2, or 100 VCSELs per mm2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCSEL density in the first die region to be at least 600 VCSELs per mm2, 1000 VCSELs per mm2, or 1500 VCSELs per mm2, or the VCSELs density in the second die region to be at most 400 VCSEL per mm2, 200 VCSELs per mm2, or 100 VCSEL per mm2 in order to obtain desired output intensity/brightness in each of the first and second regions since forming a specific VCSEL density in a die only involves routine skill in the art.
Regarding claims 12-13, the combination has disclosed the light-emitting device outlined in the rejection to claim 1 above and further discloses the diameter of the VCSELs may vary between 4 µm, 6 µm, 8 µm, and 10 µm (fourth paragraph, col. 7) except the diameter VCSELs of the plurality of VCSELs in the first die region is in a range of 6 µm-8 µm; or the diameter of VCSELs of the plurality of VCSELs in the second die region is in a range of 10 µm-15 µm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the VCSELs in zone A with a range of 6 µm-8 µm and the diameter of the VCSELs in zone C with a range of 10 µm-15 µm in order to obtain desired output patterns since forming different aperture diameters of a VCSEL array only involves routine skill in the art.
Regarding claim 16, WO’301 discloses the die comprises: a first distributed Bragg reflector mirror (an n-DBR is implicitly taught by VCSELs 10, first paragraph, col. 6), a second distributed Bragg reflector mirror (a p-DBR is implicitly taught by VCSELs 10, first paragraph, col. 6), and an active region (an active layer/region between the n-DBR and p-DBR is implicitly taught by VCSELs 10, first paragraph, col. 6) between the first distributed Bragg reflector mirror and the second distributed Bragg reflector mirror.
Regarding claim 17, WO’301 discloses a method of manufacturing a VCSEL die (100, FIGS. 2A-2B), the method comprising: 
allocating a first region of the die to a highest VCSEL density (zone A has a highest density, FIG. 2B); 
allocating a second region of the die to a lowest VCSEL density (zone C has a lowest density, FIG. 2B); and 
forming a plurality of VCSELs (10, FIG. 2B, first paragraph, col. 6) over the die with an essentially linear decrease in VCSEL density from the first region to the second region (a VCSEL density of the VCSELs 10 is linearly decreasing from zone A to zone C, FIG. 2B, second paragraph, col. 6).
WO’301 does not disclose an essentially linear increase in diameter of the plurality of VCSELs from the first region to the second region; and electrically coupling the plurality of VCSELs to a common cathode and a common anode.
Watanabe discloses a diameter of the plurality of VCSELs (10a-f…, FIG. 9, [0065]) essentially linearly increasing from the first die region to the second die region (a diameter of the VCSELs 10a-f…linearly increases from Zone A to Zone C, see annotated FIG. 9 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of VCSELs of WO’301 with the diameter of the VCSELs linearly increasing from zone A to zone C as taught by Watanabe in order to obtain a vertical-cavity surface-emitting laser device array capable of arraying a plurality of devices each having different lasing wavelengths by simple structure and manufacturing process without increasing device resistance ([0013] of Watanabe).
WO’301 in a different embodiment discloses each of the plurality of VCSELs being electrically coupled to a common anode and a common cathode (“Since the VCSEL emitters 12, 14 (i.e. mesas) share the same p-contact 20 (top) and n-contact (bottom, not shown), they are connect in parallel, and will operate at an identical laser voltage,” second paragraph, col. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of VCSELs of WO’301 with a common anode and a common cathode configuration as further taught by the different embodiment of WO’301 in order to operate each of the plurality of VCSELs at an identical laser voltage (second paragraph col. 7 of WO’301).
Regarding claim 18, WO’301 discloses the forming the plurality of VCSELs comprises depositing a plurality of metal contacts (a p-metal contact/electrode forming the apertures on each of the VCSELs 10 is implicitly taught, FIG. 4) shaped to define an aperture on an emission face of the die.
Regarding claims 19-20, the combination has disclosed the light-emitting device outlined in the rejection to claim 17 above except the forming the plurality of VCSELs further comprises forming VCSELs of the plurality of VCSELs in the first region with a density of at most 40 µm, or forming VCSELs of the plurality of VCSELs in the second region with a density of at least 50 µm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCSEL density in the first region to be at most 40 µm and in the second region to be at most 50 µm in order to obtain desired output intensity/brightness in each of the first and second regions since forming a specific VCSEL density in a die only involves routine skill in the art.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO’301 and Watanabe et al. in view of CN107039885A (01/28/20 IDS, herein CN’885).
Regarding claims 3 and 5, the combination has disclosed the light-emitting device outlined in the rejection to claim 1 above except the first die region and the second die region are essentially annular in shape, and the first die region is in a center of the die and the second die region is along edges of the die. CN’885 discloses a VCSEL array light source comprising VCSELs on a die that are annularly arranged (FIG. 8), wherein a VCSEL density is linearly increasing from a first region in a center of the die to a second region along edges of the die (a VCSEL density is linearly decreasing from a region in the center to a region along the edges, FIG. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCSEL density in the first die region and the second die region of the combination with linearly decreasing from the first die region to the second die region as taught by CN’885 in order to obtain desired output patterns since forming different aperture diameters of a VCSEL array only involves routine skill in the art.
Regarding claim 4, the combination has disclosed the light-emitting device outlined in the rejection to claims 3 and 5 above except the first die region is along edges of the die and the second die region is in a center of the die. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the higher VCSEL density region to edges of the die and lower VCSEL density region to the center of the die in order to obtain desired output patterns, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO’301 and Watanabe et al. in view of Chua (US PG Pub 2005/0019973 A1).
Regarding claims 14-15, the combination has disclosed the light-emitting device outlined in the rejection to claim 1 above except the plurality of VCSELs are arranged in the die in an essentially regular arrangement, and the essentially regular arrangement is an essentially hexagonal array. Chua discloses a VCSEL array comprising a plurality of VCSELs arranged in a die in an essentially hexagonal array (FIG. 3, [0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the VCSELs of the combination with an essentially hexagonal array arrangement as taught by Chua in order to obtain desired output patterns, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828